Citation Nr: 0803813	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  03-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In June 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In February 2005, the Board denied the veteran's 
claim for service connection for tinnitus.  The veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (Court), and in a March 2006 
Order, the Court endorsed a March 2006 Joint Motion for 
Remand, partially vacated the February 2005 Board decision as 
to the denial of service connection for tinnitus and remanded 
the matter to the Board for compliance with the instructions 
in the Joint Motion.  

In September 2006, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDING OF FACT

The veteran's currently shown tinnitus did not have its 
inception during service or within one year of his discharge 
from service; and no other connection to service has been 
shown.


CONCLUSION OF LAW

Tinnitus was not incurred in service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his tinnitus was caused by exposure 
to acoustic trauma in the form of weapons fire during 
service, and requests that service connection be granted for 
this disability.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease. 38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease including an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Even if the veteran's 
tinnitus were to be considered a neurologic in nature, the 
fact is that it was not shown to have been present within one 
year after he returned to civilian life.

The veteran's service medical records are unavailable; 
however a certificate of service for the veteran shows that 
he served in the infantry.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA and private medical records dated from 1987 to 2006 have 
been reviewed.  In March 2001, on VA audiology consult, the 
veteran complained of occasional bilateral tinnitus.  The 
veteran was examined by VA in October 2006, and he complained 
of tinnitus.  The examiner noted that the veteran had a 
history of tinnitus that was bilateral and recurrent.  The 
veteran stated that he first noticed tinnitus when he got out 
of service.  The examiner reported that the service records 
and the claims file were reviewed.  It was noted that the 
veteran reported working in construction after service and 
working at Pan Am.  The examiner stated that she could not 
resolve the question of whether the veteran's tinnitus was at 
least as likely as not related to his exposure to noise in 
service without resorting to speculation.  The examiner 
stated that she could not determine if the veteran's current 
subjective tinnitus is due to military noise exposure without 
resorting to mere speculation since there is no active 
military health record to review and he has significant 
history of civilian noise exposure.  

A review of the transcript of the veteran's hearing, held in 
June 2004, shows that the veteran testified that he was 
exposed to weapons fire during service, to include .30 
caliber machine guns, mortars, and rifle fire.  He asserted 
that although he worked in construction after service, that 
he wore hearing protection when exposed to loud noise "for 
over an hour or so."  He reported having a post-service work 
history that included construction work (to include 
carpentry, excavation and concrete work), and 
repair/maintenance for an airline.  

Upon review and consideration of all the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for tinnitus.  The current tinnitus has not been 
associated with service by any medical professional, and the 
October 2006 VA examiner concluded that no opinion could be 
rendered without resort to speculation.  

Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).   The 
October 2006 VA examiner's opinion is based on a review of 
the claims file and examination of the veteran, and has not 
been contradicted by any other medical evidence.  No other 
medical evidence of record provides an opinion as to the 
etiology of the tinnitus.  As such, there is no competent 
medical evidence of a nexus.  Additionally, tinnitus is not 
noted in the record until 2001.  The lack of evidence of over 
40 years since service constitutes negative evidence that 
tends to disprove the veteran's claim that the veteran's 
tinnitus is related to service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  As such, service 
connection pursuant to 38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 
3.307, 3.309 is not warranted.

As the veteran is not a medical expert, he is not competent 
to render a medical opinion as to the etiology of his 
tinnitus.  Generally, lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, the preponderance of the evidence is against the 
veteran's claim, as his tinnitus, first noted in the record 
in March 2001 is not shown to have had its inception during 
service or until many years thereafter.  No relationship 
between the veteran's service and tinnitus has been 
demonstrated in the medical evidence.  Service connection is 
not warranted.   The benefit sought must therefore be denied.

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2002.  
The RO notice letter dated in January 2002 informed the 
veteran that he could provide evidence to support his claim 
for service connection or location of such evidence and 
requested that he could obtain records himself and provide 
them to the RO.  The notice letter notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency. He was advised that it was his 
responsibility to either send records pertinent to his 
claims, or to provide a properly executed release so that VA 
could request the records for him. The veteran was also asked 
to advise VA if there were any other information or evidence 
he considered relevant to this claim so that VA could help by 
getting that evidence. It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  A similar letter was mailed in April 2003, 
which further elaborated on these principals.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in 
September 2006.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  

A request for the veteran's service medical records showed 
that they were unavailable.  Under such circumstances, there 
is a heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  VA is also under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  The Board is satisfied that its duty has been 
met and that all reasonable efforts to develop the record 
have been made.  The RO has obtained lay statements, and the 
veteran and his spouse have provided testimony before the 
Board.  Additionally the veteran's contention regarding 
tinnitus is shown by a certificate of service which supports 
a finding that the veteran was exposed to acoustic trauma in 
service.  Further he has stated during a VA examination that 
his tinnitus began after service discharge (see, VA 
examination report of October 2006) and he has not indicated 
that he was treated in service for tinnitus.  The RO 
satisfied its duty to the veteran by obtaining the available 
service records as well as VA and non-VA treatment records.  
No other treatment records have been identified, and the 
veteran reported in August 2007 that no additional 
information was available regarding his claim.  VA 
examinations have been conducted, and an etiological opinion 
has been rendered.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


